Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 5/5/2022 is acknowledged. Claims 1-5,7,8 11-18, 20, 32, and 45-48 are pending in this application. Claims 1-5,7,8 11-18, 20, and 45 are under examination. Claims 32 and 46-48 are withdrawn from consideration as being drawn to a non-elected invention. Since 32 is not eligible for rejoinder, this claim must be canceled before the application can proceed to allowance.
Claim Rejections/Objections Withdrawn
The rejections of claims 1-5,7,8,11-18,20 and 45 under 35 U.S.C. §102(a)(1), as anticipated by Kleeman US ‘932 and by Chi US ‘293 are withdrawn in response to Applicants’ amendment.
In view of Applicants’ amendment, the search has been expanded to other species within the claimed genus.
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In view of the expanded scope of elected species, claims 1-5, 7, 8, 11-18, 20, and 45 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 9,212,173 to Baker-Glen, C. et al., which discloses the following, among others:

    PNG
    media_image1.png
    155
    414
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    168
    372
    media_image2.png
    Greyscale

These compounds correspond to Formula I, with R1 =  H, R2 = substituted alkyl, R3 = methyl, R4 = NHMe or NHEt; Het = substituted pyrimidinyl, and A = NH.
In view of the expanded scope of elected species, claims 1-5, 7, 8, 11-18, 20, and 45 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by US 9,212,173 to Baker-Glen, C. et al., which discloses the compound below:

    PNG
    media_image1.png
    155
    414
    media_image1.png
    Greyscale

This corresponds to Formula I, with R1 =  H, R2 = substituted alkyl, R3 = methyl, R4 = NHEt; Het = substituted  pyrimidinyl, and A = NH.

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622   




US 9,212,173 to Baker-Glen, C. et al.


    PNG
    media_image1.png
    155
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    168
    372
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    154
    389
    media_image3.png
    Greyscale




US 8,815,882 to Baker-Glen, C. et al.

    PNG
    media_image4.png
    126
    326
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    280
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    154
    279
    media_image6.png
    Greyscale